Citation Nr: 0603792	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-25 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for emphysema.

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 denial of appellant's claim 
for service connection of emphysema, by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veteran Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In the present case, the veteran submitted his claim for 
service connection for emphysema in September 2001.  
Appellant contends that he has suffered from emphysema since 
1996 and attributes this disability to his duty assignment in 
the USAF, as a fireman.  

The appellant's DD-214 reflects that he served in the Air 
Force as a fireman.  Unfortunately, his service medical 
records are unavailable and are presumed to have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The veteran has submitted records from private 
physicians who diagnosed him with chronic obstructive 
pulmonary disease (COPD), and one of these physicians, E. E. 
C., M.D., linked appellant's emphysema to his in-service 
years working as a fire fighter.  In a November 1999 
statement, G. P. B., M.D., reported that the veteran had a 
37-year history of smoking up to 2 packs of cigarettes a day, 
but quit in 1979.  For 18-years, he worked at the TB Woods 
Foundry, which manufactures industrial power transmission 
products; i.e., mechanical and electronic products that are 
used in the manufacturing marketplace.  Core products include 
V-belt drive systems, couplings, and electronic variable 
speed controls.  He also worked for 10-years as an auto 
mechanic.  The veteran related that he believed that he had 
asbestos dust exposure in both occupations.  The Board 
observes though, that to date, appellant has not yet been 
provided a VA examination as provided in 38 U.S.C.A. § 5103A 
(d) (2002); 38 C.F.R. § 3.159(c) (4) (2005).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In addition, 
they defined the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  This duty to assist provides in 
part that a VA examination will be conducted in order to 
substantiate a claim and to assist in the development of 
medical evidence needed to resolve a claim.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c ) (4).  The Board finds that 
appellant should have been provided a VA examination in order 
to develop the evidence surrounding the cause of his 
emphysema.

For the reasons enumerated above, the Board finds that 
additional development is warranted to decide the claim.

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following, to be completed in 
sequential order:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, BVA and non-VA, 
which treated the veteran for lung 
disease since service.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should inquire of the veteran 
if he, at any time, was in receipt of 
Social Security Administration (SSA) 
disability retirement benefits.  If the 
response is in the affirmative, the RO is 
to obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of his lung disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner is requested to note the 
veteran's history of servicing as a 
fireman during service, his post-service 
occupations of foundry worker and auto 
mechanic, as well as his 37-year, 2-pack 
a day smoking habit.  If necessary, he 
should further question the veteran on 
his social and occupational history as it 
may relate to lung disease. 

The examiner should render an opinion, 
without resorting to speculation, as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current pulmonary disability 
manifested by emphysema is due to or 
aggravated by the veteran's active duty 
service.  The VA examiner should also be 
instructed to review and comment upon the 
February 2005 medical opinion expressed 
by E. E. C., M.D.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the above development has been 
completed, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim for service connection for 
emphysema.  If the benefit on appeal is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

